 

Exhibit 10.2



September 18, 2015

 

ROI Acquisition Corp. II



601 Lexington Ave., 51st Floor



New York, NY 10022

 



Re: Letter Agreement Dated as of September 16, 2013

 

Gentlemen:

 

Reference is made to that certain letter (the “Letter Agreement”), dated as of
September 16, 2013, among ROI Acquisition Corp. II, a Delaware corporation (the
“Company”), GEH Capital, Inc. (the “Sponsor”), Thomas J. Baldwin, Joseph A. De
Perio, George E. Hall, Francis A. Ruchalski and Daniel A. Strauss (each, an
“Insider” and collectively the “Insiders”), that was delivered in accordance
with the Underwriting Agreement, dated September 16, 2013, between the Company
and Deutsche Bank Securities Inc., relating to the Company’s initial public
offering.

 

On September 18, 2015, the Company received approval of its stockholders to (i)
amend the Company’s amended and restated certificate of incorporation to extend
the date by which the Company must consummate an initial business combination
from September 20, 2015 to October 26, 2015 (the “Extension Amendment”) and (ii)
amend the Investment Management Trust Agreement, made effective as of September
16, 2013, by and between the Company and Continental Stock Transfer & Trust
Company (“Continental”), to extend the date on which Continental must liquidate
the trust account established in connection with the Company’s initial public
offering (the “trust account”) if the Company has not completed a business
combination from September 20, 2015 to October 26, 2015 and to permit the
withdrawal of funds from the trust account to pay stockholders who properly
exercise their redemption rights in connection with the Extension Amendment.

 

This letter (this “Amendment”) amends the Letter Agreement to provide that
October 26, 2015 is the date by which the Company must complete a business
combination or cease all operations and redeem shares of its common stock in
accordance with the Company’s amended and restated certificate of incorporation.

 

In acknowledgment and consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Sponsor and the Insiders hereby agree with the Company as
follows:

 

1. The Letter Agreement is hereby amended by deleting the numbered item 2 in its
entirety and replacing it with the following:

 

“The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination (as defined in the Underwriting
Agreement) by October 26, 2015, the Sponsor and Insiders shall take all
reasonable steps to cause the Company to (i) cease all operations except for the
purpose of winding up, (ii) as promptly as reasonably possible but not more than
10 business days thereafter, redeem 100% of the Common Stock sold as part of the
Units in the Public Offering (the “Offering Shares”), at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest (which interest shall be net of franchise and income
taxes payable and less up to $50,000 of interest to pay dissolution expenses),
divided by the number of then outstanding public shares, which redemption will
completely extinguish Public Stockholders’ rights as stockholders (including the
right to receive further liquidation distributions, if any), subject to
applicable law, and (iii) as promptly as reasonably possible following such
redemption, subject to the approval of the Company’s remaining stockholders and
the Company’s board of directors, dissolve and liquidate, subject in each case
to the Company’s obligations under Delaware law to provide for claims of
creditors and other requirements of applicable law. The Sponsor and each Insider
agrees to not propose any amendment to the Company’s amended and restated
certificate of incorporation that would affect the substance or timing of the
Company’s obligation to redeem 100% of the Offering Shares if the Company does
not complete a Business Combination by October 26, 2015, unless the Company
provides its public stockholders with the opportunity to redeem their shares of
Common Stock upon approval of any such amendment at a per-share price, payable
in cash, equal to the aggregate amount then on deposit in the trust account
including interest (which interest shall be net of franchise and income taxes
payable), divided by the number of then outstanding public shares.

 



 

 

 

The Sponsor and each Insider acknowledges that it or he has no right, title,
interest or claim of any kind in or to any monies held in the Trust Account or
any other asset of the Company as a result of any liquidation of the Company
with respect to the Founder Shares. The Sponsor and each Insider hereby further
waives, with respect to any shares of the Common Stock held by it or him, if
any, any redemption rights it or he may have in connection with the consummation
of a Business Combination, including, without limitation, any such rights
available in the context of a stockholder vote to approve such Business
Combination or in the context of a tender offer made by the Company to purchase
shares of the Common Stock (although the Sponsor and Insiders shall be entitled
to redemption and liquidation rights with respect to any shares of the Common
Stock (other than the Founder Shares) it or they hold if the Company fails to
consummate a Business Combination by October 26, 2015.”

 

2. The Letter Agreement is hereby amended by deleting paragraph (a) of numbered
item 6 in its entirety and replacing it with the following:

 

“The Sponsor and each Insider hereby agrees not to participate in the formation
of, or become an officer or director of, any other blank check company until the
Company has entered into a definitive agreement with respect to a Business
Combination or the Company has failed to complete a Business Combination by
October 26, 2015.”

 

3. The validity, interpretation and performance of this Amendment shall be
governed in all respects by the laws of the State of New York, without giving
effect to conflict of laws.

 

4. This Amendment may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 





 

 



 



The remaining provisions of the Letter Agreement are otherwise restated and
incorporated herein.





  Sincerely,         GEH CAPITAL, INC.         By: /s/ Francis A. Ruchalski    
Name: Francis A. Ruchalski     Title: Authorized Signatory

 

  By: /s/ Thomas J. Baldwin     Thomas J. Baldwin

 



  By: /s/ Joseph A. De Perio     Joseph A. De Perio

 



  By: /s/ George E. Hall     George E. Hall

 



  By: /s/ Francis A. Ruchalski     Francis A. Ruchalski

 



  By: /s/ Daniel A. Strauss     Daniel A. Strauss

 



Acknowledged and Agreed:

 

ROI ACQUISITION CORP. II

        By: /s/ Thomas J. Baldwin    

Name: Thomas J. Baldwin

Title: Chairman and Chief Executive Officer

 

 

 



 

 

